The plaintiff brought this action to recover damages for injuries she sustained while she was a passenger on a downward escalator at the Poughkeepsie Galleria. The escala*801tor stopped abruptly and her lower back made contact with a baby stroller held by the passenger behind her. Subsequently, the plaintiff sued Poughkeepsie Galleria Company and Marc A. Malfitano, the owners of the property, Midstate Elevator Company, the company that maintained the escalator, and Montgomery Kone, Inc., successor, also known as Montgomery Elevator Company, the manufacturer of the escalator.
The defendants made a prima facie showing of their respective entitlements to judgment as a matter of law by showing that they did not have notice of the alleged dangerous condition which caused the plaintiff’s injury (see Gordon v American Museum of Natural History, 67 NY2d 836, 838). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557). Contrary to the plaintiff’s contention, a general awareness that customers rode on the escalator with baby strollers is not sufficient to establish constructive notice of the particular condition which caused the plaintiff’s injury (see Piacquadio v Recine Realty Corp., 84 NY2d 967). Furthermore, the affidavit of the plaintiff’s expert did not contain sufficient allegations regarding what caused the escalator to stop abruptly to demonstrate that his conclusions were more than mere speculation (see Romano v Stanley, 90 NY2d 444, 451-452).
The plaintiff’s remaining contentions are without merit. Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.